As filed with the Securities and Exchange Commission on November 30, 2015 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Templeton Developing Markets Trust (Exact Name of Registrant as Specified in Charter) (954) 527-7500 (Registrant's Area Code and Telephone Number) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Franklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C, and Advisor Class Shares of beneficial interest, no par value, of Templeton Developing Markets Trust. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on December 30, 2015 pursuant to Rule 488 under the Securities Act of 1933. 1 TEMPLETON BRIC FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Templeton BRIC Fund (the “BRIC Fund”), a series of Templeton Global Investment Trust, scheduled for March 22, 2016, at 12:00 p.m., Eastern time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy card to vote on important issues relating to the BRIC Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendations on page 8 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. TEMPLETON BRIC FUND 300 S.E. 2 nd Street Fort Lauderdale, Florida 33301-1923 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on March 22, 2016 To the Shareholders of the Templeton BRIC Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Templeton BRIC Fund (the “BRIC Fund”), a series of Templeton Global Investment Trust (“TGIT”), will be held at the offices of Franklin Templeton Investments, 300 S.E. 2 nd Street, Fort Lauderdale, Florida, on March 22, 2016, at 12:00 p.m., Eastern time. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Plan”) between TGIT, on behalf of its series, the BRIC Fund, and Templeton Developing Markets Trust (“TDMT”), that provides for: (i) the acquisition of substantially all of the assets of the BRIC Fund by TDMT in exchange solely for shares of TDMT, (ii) the distribution of such shares to the shareholders of the BRIC Fund, and (iii) the complete liquidation and dissolution of the BRIC Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the BRIC Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on December 21, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Lori A. Weber Secretary December , 2015 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of TGIT, on behalf of the BRIC Fund, urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the BRIC Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, you may also be able to vote through the internet by visiting the website printed on your proxy card and following the on-line instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon regarding the Plan? . 3 What will happen if the shareholders approve the Plan? . 3 How will the Transaction affect me? . 3 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 6 How do the redemption procedures and exchange privileges of the Funds compare? . 6 What is the anticipated timing of the Transaction? . 7 What happens if the Transaction is not approved? . 7 How will shareholder voting be handled? . 7 What is the TGIT Board’s recommendation regarding the proposal? . 7 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? . 8 How do the principal risk factors of the Funds compare? . 9 What are the distribution and purchase procedures of the Funds? . 10 What are the redemption procedures and exchange privileges of the Funds? . 10 Who manages the Funds? . 11 What are the Funds’ investment management fees? . 12 What are the fees and expenses of each Fund and what might they be after the Transaction? . 13 How do the performance records of the Funds compare? . 16 Where can I find more financial and performance information about the Funds? . 17 iii What are other key features of the Funds? . 17 REASONS FOR THE TRANSACTION 19 INFORMATION ABOUT THE TRANSACTION 20 How will the Transaction be carried out? . 20 Who will pay the expenses of the Transaction? . 22 What should I know about TDMT Shares? . 22 What are the capitalizations of the Funds and what might TDMT’s capitalization be after the Transaction? . 22 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 23 How do the investment goals, strategies, policies and risks of the Funds compare? . 24 How do the fundamental investment policies of the Funds differ? . 26 What are the principal risk factors associated with investments in the Funds? . 27 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 30 INFORMATION ABOUT THE FUNDS . 33 FURTHER INFORMATION ABOUT THE FUNDS . 34 VOTING INFORMATION 36 How many votes are necessary to approve the Plan? . 36 How do I ensure my vote is accurately recorded? . 36 May I revoke my proxy? . 37 What other matters will be voted upon at the Meeting? . 37 Who is entitled to vote? . 37 How will proxies be solicited? . 37 Are there dissenters’ rights? . 38 PRINCIPAL HOLDERS OF SHARES . 39 SHAREHOLDER PROPOSALS . 39 ADJOURNMENT 40 GLOSSARY 41 EXHIBITS TO THE PROSPECTUS/PROXY STATEMENT 42 A. Form of Agreement and Plan of Reorganization B. Financial Highlights of the BRIC Fund and TDMT iv C. Principal Holders of Securities D. Prospectus of TDMT - Class A, Class C, Class R, Class R6 and Advisor Class, dated May 1, 2015, as amended and supplemented to date (enclosed) v PROSPECTUS/PROXY STATEMENT Dated December , 2015 Acquisition of Substantially All of the Assets of TEMPLETON BRIC FUND (a series of Templeton Global Investment Trust) By and in Exchange for Shares of TEMPLETON DEVELOPING MARKETS TRUST This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Templeton BRIC Fund (the “BRIC Fund”), a series of Templeton Global Investment Trust (“TGIT”). At the Meeting, shareholders of the BRIC Fund will be asked to approve an Agreement and Plan of Reorganization (the “Plan”). If the BRIC Fund’s shareholders vote to approve the Plan, substantially all of the assets of the BRIC Fund will be acquired by Templeton Developing Markets Trust (“TDMT” and, together with TGIT, the “Trusts”) in exchange for Class A, Class C and Advisor Class shares of TDMT. The principal offices of the Trusts are located at 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923. You can reach the offices of the Trusts by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of Franklin Templeton Investments, 300 S.E. 2 nd Street, Fort Lauderdale, Florida, on March 22, 2016, at 12:00 p.m., Eastern time. The Board of Trustees of TGIT, on behalf of the BRIC Fund (the “TGIT Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about December , 2015. If the BRIC Fund’s shareholders vote to approve the Plan, you will receive Class A, Class C and Advisor Class shares of TDMT with an aggregate net asset value (“NAV”) equivalent to your investment in Class A, Class C and Advisor Class shares, respectively, of the BRIC Fund. The BRIC Fund will then be liquidated and dissolved. The BRIC Fund and TDMT (each, a “Fund” and, collectively, the “Funds”) have identical investment goals and generally similar principal investment strategies, but have some differences in principal risks as a result of some differences in their investment strategies. The BRIC Fund’s and TDMT’s fundamental investment goal is long-term capital appreciation. This Prospectus/Proxy Statement includes information about the Plan and TDMT that you should know before voting on the Plan that could result in your investing in TDMT. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the BRIC Fund and TDMT and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: 1 • The Prospectus of the BRIC Fund- Class A, Class C and Advisor Class shares dated August1, 2015, as supplemented to date (the “BRIC Fund Prospectus”), which is incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • The Prospectus of TDMT - Class A, Class C, Class R, Class R6 and Advisor Class dated May 1, 2015, as supplemented to date (the “TDMT Prospectus”), which is enclosed with, incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated December , 2015, relating to this Prospectus/Proxy Statement, which has been filed with the SEC is incorporated by reference into and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement, the BRIC Fund Prospectus or TDMT Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at P.O. Box 33030, St. Petersburg, Florida 33733-8030. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the TDMT Prospectus (enclosed). What am I being asked to vote upon regarding the Plan? Shareholders of the BRIC Fund are being asked to approve the Plan between TGIT, on behalf of its series, the BRIC Fund, and TDMT that provides for: (1) the acquisition of substantially all of the assets of the BRIC Fund by TDMT in exchange solely for shares of TDMT, (2) the distribution of such shares to the shareholders of the BRIC Fund, and (3) the complete liquidation and dissolution of the BRIC Fund. What will happen if the shareholders approve the Plan? If the BRIC Fund’s shareholders vote to approve the Plan, on or about May 6, 2016, shareholders of the BRIC Fund will become shareholders of TDMT and will no longer be shareholders of the BRIC Fund. Shareholders of the BRIC Fund will receive shares of TDMT with an aggregate NAV equivalent to their investment in the corresponding class of shares of the BRIC Fund as noted in the chart below. BRIC Fund TDMT Class A Class A Class C Class C Advisor Class Advisor Class (together, “TDMT Shares”) In particular, the Plan provides that (1) substantially all of the assets of the BRIC Fund will be acquired by TDMT in exchange for TDMT Shares; and (2) TDMT Shares received by the BRIC Fund in the exchange will then be distributed to shareholders of the corresponding class of shares of the BRIC Fund as noted in the chart above. Because the Funds have different NAVs per share, the number of TDMT Shares that you receive will likely be different than the number of the BRIC Fund shares that you own, but the total value of your investment will be the same immediately before and after the exchange. After TDMT Shares are distributed to the BRIC Fund’s shareholders, the BRIC Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) For more information concerning share purchase, redemption and exchange procedures of the BRIC Fund and TDMT, please see “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the BRIC Fund and become a shareholder of TDMT. Below are summarized some of the favorable considerations for deciding whether to approve the Plan: 3 Identical Investment Goals and Similar Strategies, Policies and Risks . Both Funds’ fundamental investment goal is long-term capital appreciation. Both Funds invest in developing markets companies, but TDMT invests in a broader universe of developing markets as compared to the BRIC Fund. The BRIC Fund seeks long-term capital appreciation by investing at least 80% of its net assets in the equity securities (principally common and preferred stocks and depositary receipts) of “BRIC (Brazil, Russia, India or China) companies.” 1 TDMT seeks long-term capital appreciation by investing at least 80% of its net assets in the equity securities (principally common and preferred stocks and depositary receipts) of developing market companies (countries typically located in the Asia-Pacific region, Eastern Europe, Central and South America, the Middle East and Africa which include the BRIC countries). 2 Templeton Asset Management Ltd. (“TAML” or the “Investment Manager”) serves as the investment manager of both Funds. Both Funds have the same portfolio managers and are managed by the application of a fundamental research, value oriented, long-term approach that focuses on the market price of a company’s securities relative to the investment manager’s evaluation of the company’s long term earnings, asset value and cash flow potential. Because both Funds primarily invest in equity securities of issuers in developing markets, they are both subject to many of the same principal risk factors including: market, management, foreign securities, developing market countries, smaller and midsize companies, liquidity, depositary receipts and value style investing principal risk. TDMT, unlike the BRIC Fund, is subject to the principal risk of investing in participatory notes. Both Funds are subject to focus risk as they may focus on particular countries, regions, industries, sectors and types of investments. The BRIC Fund is subject to greater risks of adverse developments in BRIC countries and/or their surrounding regions than a fund, like TDMT, that is more broadly diversified geographically. BRIC Fund is also subject to the additional risks of a non-diversified fund which means that it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. As a result, the BRIC Fund may be more sensitive to the economic, business, political or other changes affecting individual issuers or investments than a diversified fund, like TDMT, which may result in greater fluctuation in the value of the BRIC Fund’s shares and greater risk of loss. For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds?” and “ COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the fundamental investment policies of the Funds differ?” and “What are the principal risk factors associated with investments in the Funds?” 4 1 BRIC companies are those that are organized under the laws of, or with a principal office in, or for which the principal trading market is in Brazil, Russia, India or China (including the People’s Republic of China, Hong Kong and Taiwan) (collectively referred to as “BRIC”); or derive 50% or more of their total revenue or profit from either goods or services produced or sales made in BRIC countries; or have 50% or more of their assets in BRIC countries. 2 Developing market companies are those: (1) whose principal securities trading markets are in developing market countries; (2) derive 50% or more or their total revenue or profit from either goods or services produced or sales made in developing market countries; (3) have 50% or more of their assets in developing markets countries; (4) are linked to currencies of developing markets countries; or (5) are organized under the laws of, or with principal offices in, developing markets countries. Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the TDMT Shares are less than those of the corresponding share class of the BRIC Fund. In addition, TAML believes that it is unlikely that the BRIC Fund will experience significant future net sales that would allow the BRIC Fund’s expenses to decrease as a percentage of net assets by being spread across a larger asset base. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of TDMT based on TDMT’s fiscal year ended December 31, 2014, with those of each class of shares of the BRIC Fund, based on its fiscal year ended March 31, 2015: ANNUAL FUND OPERATING EXPENSES 1 Share Class BRIC Fund TDMT Class A 1.97% 1.68% Class C 2.72% 2.40% Advisor Class 1.72% 1.40% 1 Expense ratios reflect annual fund operating expenses for March 31, 2015, for the BRIC Fund and December31, 2014, for TDMT, the most recent fiscal year for each Fund (as reflected in each Fund’s current prospectus). As of September 30, 2015, TDMT had a significantly larger asset base (approximately $1.14 billion) than the BRIC Fund (approximately $139 million). The Transaction is not projected to have a material impact on the expense ratio of TDMT. For a more detailed comparison of the Funds’ fees and expenses, see the sections below captioned “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “ What are the fees and expenses of each Fund and what might they be after the Transaction? ” In evaluating the Transaction, shareholders may also wish to consider the following: Management Fee Structure . Both Funds are currently subjected to an asset based management fee. TDMT has an investment management fee that has lower management fee breakpoints at all net asset levels. For more information, see the section titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the Funds’ investment management fees?” Performance . As shown in the table below, TDMT has outperformed the BRIC Fund for the five year period, but underperformed the BRIC Fund for the 1 year period. The total return figures for Class A shares at NAV for the BRIC Fund and TDMT, as of September 30, 2015, are shown below. 5 Average Annual Total Return (at NAV) BRIC Fund Class A (w/o sales load) TDMT Class A (w/o sales load) 1 Year -23.26% -25.51% 5 Years -8.99% -6.05% 10 Years 1.17% Since Inception -0.84% (6/1/06) 5.21% (10/16/91) More detailed performance information (including performance of other share classes) is included below under the section “How do the performance records of the Funds compare?” in this Prospectus/Proxy Statement. Performance for other share classes differs only to the extent that the classes do not have the same expenses because the shares are invested in the same portfolio of securities. Costs of the Transaction. Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. TAML will pay the remaining 50% of such expenses. The total amount of the expenses for the Transaction is estimated to be approximately $171,500. What are the federal income tax consequences of the Transaction? The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes, and the delivery of a legal opinion to that effect is a condition of closing the Transaction, although there can be no assurance that the Internal Revenue Service (“IRS”) will adopt a similar position. This means that, subject to the limited exceptions described below under the heading “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION,” the shareholders of the BRIC Fund will recognize no income or gain or loss for federal income tax purposes upon the exchange of all of their shares in the BRIC Fund for shares in TDMT. Shareholders should consult their tax adviser about state and local tax consequences of the Transaction, if any, because the information about tax consequences in this Prospectus/Proxy Statement relates only to federal income tax consequences. For more information, please see the section “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION.” How do the distribution and purchase procedures of the Funds compare? Shares of the BRIC Fund and TDMT are sold on a continuous basis by Franklin Templeton Distributors, Inc. (“Distributors”). Distribution and purchase procedures are the same for each Fund. For a more complete discussion, see the section below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the distribution and purchase procedures of the Funds?” How do the redemption procedures and exchange privileges of the Funds compare? The Funds have the same redemption procedures and exchange privileges. 6 For a more complete discussion, see the section below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the redemption procedures and exchange privileges of the Funds?” What is the anticipated timing of the Transaction? The meeting of the shareholders is scheduled to occur on March 22, 2016. If all necessary approvals are obtained, the Transaction will likely be completed on or about May 6, 2016 (the “Closing Date”). What happens if the Transaction is not approved? If the Transaction is not approved by the BRIC Fund’s shareholders or does not close for any reason, such shareholders will remain shareholders of the BRIC Fund, and the BRIC Fund will continue to operate. The TGIT Board then will consider such other actions as it deems necessary or appropriate, including possible liquidation, for the BRIC Fund. How will shareholder voting be handled? Shareholders who own shares of the BRIC Fund at the close of business on December 21, 2015, will be entitled to vote at the Meeting, and will be entitled to one vote for each full share and a proportionate fractional vote for each fractional share that they hold. Approval of the Transaction by the BRIC Fund requires the affirmative vote of the lesser of: (i) a majority of the outstanding shares of the BRIC Fund or (ii) 67% or more of the outstanding shares of the BRIC Fund present at or represented by proxy at the Meeting if the holders of more than 50% of the outstanding shares of the BRIC Fund are present or represented by proxy (“1940 Act Majority Vote”). Boston Financial Data Services has been retained by the BRIC Fund to collect and tabulate shareholder votes. Please vote by proxy as soon as you receive this Prospectus/Proxy Statement. You may place your vote by completing, signing, and mailing the enclosed proxy card, by calling the number on the enclosed proxy card, or via the Internet by following the on-line instructions. If you vote by any of these methods, the persons appointed as proxies will officially cast your votes at the Meeting. You can revoke your proxy or change your voting instructions at any time until the vote is taken at the Meeting. You may also attend the Meeting and cast your vote in person at the Meeting. For more details about shareholder voting, see the “Voting Information” section of this Prospectus/Proxy Statement. What is the TGIT Board’s recommendation regarding the proposal? At a meeting held on October 20, 2015, the TGIT Board, on behalf of the BRIC Fund, considered the proposal to reorganize the BRIC Fund with and into TDMT, approved the Plan, and voted to recommend that shareholders of the BRIC Fund vote to approve the Plan. For the reasons set forth in the “REASONS FOR THE TRANSACTION” section of this Prospectus/Proxy Statement, the TGIT Board, including the Independent Trustees, has determined that participation in the Transaction is in the best interests of the BRIC Fund. The TGIT Board also concluded that no dilution in value would result to the shareholders of the BRIC Fund as a result of the Transaction. 7 THE TGIT BOARD, ON BEHALF OF THE BRIC FUND, RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS Are there any significant differences between the investment goals, strategies, and policies of the Funds? Investment Goals. Both Funds have a fundamental ( i.e ., only changeable by shareholder vote) investment goal of long-term capital appreciation. Principal Investment Strategies. Both Funds invest in developing markets companies, but TDMT invests in a broader u niverse of developing markets as c ompared to the BRIC Fund. Under normal market conditions, the BRIC Fund invests at least 80% of its net assets in equity securities of “BRIC (Brazil, Russia, India or China) companies” which are those that: are organized under the laws of, or with a principal office in, or for which the principal trading market is in a “BRIC” country; or derive 50% or more of their total revenue or profit from either goods or services produced or sales made in BRIC countries; or have 50% or more of their assets in BRIC countries. TDMT normally invests at least 80% of its net assets in equity securities of companies located or operating in “developing market countries.” Developing market countries include those considered to be developing by the World Bank, the International Finance Corporation, the United Nations, or the countries’ authorities, or countries with a stock market capitalization of less than 3% of the MSCI World Index. These countries typically are located in the Asia-Pacific region, Eastern Europe, Central and South America, the Middle East and Africa and include the BRIC countries. The equity securities in which the BRIC Fund invests are primarily common stock, preferred stock, and related depositary receipts. Similarly, TDMT invests primarily in the equity securities, principally common and preferred stocks and depositary receipts. TDMT, unlike the BRIC Fund, may invest in participatory notes as a principal investment strategy. Both Funds invest in companies of all capitalization sizes, including small-cap and medium-cap companies. In addition to the BRIC Fund’s main investments, the BRIC Fund may invest up to 20% of its net assets in securities that do not qualify as BRIC company securities, but whose issuers, in the judgment of the investment manager, are expected to benefit from developments in BRIC economies. TDMT, from time to time, may have significant investments in one or more countries or in particular industries or sectors, based on economic conditions. In addition to TDMT’s main investments, TDMT may invest up to 20% of its net assets in the securities of issuers in developed market countries. The BRIC Fund, unlike TDMT, is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than TDMT which is a diversified fund. When choosing equity investments, the investment manager for both Funds applies a fundamental research, value-oriented, long-term approach, focusing on the market price of a company’s securities relative to the investment manager’s evaluation of the company’s long-term earnings, asset value and cash flow potential. The investment manager of both Funds also considers a company’s profit and loss outlook, balance sheet strength, cash flow trends and asset value in relation to the current price. The investment manager for both Funds may consider selling an equity security when it believes the security has become overvalued due to either its price appreciation or changes in the company’s fundamentals, or when the investment manager believes another security is a more attractive investment opportunity. 8 Repositioning of the BRIC Fund’s Portfolio Assets: A large portion of the BRIC Fund’s portfolio assets may be sold in connection with the Transaction as distinct from normal portfolio turnover. It is not anticipated that the sale of such portfolio assets prior to the closing of the Transaction would result in any material amounts of capital gains to be distributed to shareholders. However, if the sale of such portfolio assets occurs after the closing of the Transaction, the ability of the TDMT to fully utilize the BRIC Fund’s capital loss carryovers, if any as of the closing, to offset the resulting capital gain may be limited as described below with the result that shareholders of TDMT may receive a greater amount of capital gain distributions than they would have had the Transaction not occurred. Transaction costs also may be incurred due to the repositioning of the portfolio. Management believes that these portfolio transaction costs will be immaterial in amount. For more information, please see the section titled “ Federal Income Tax Consequesnces of the Transaction- Repositioning of the BRIC Fund’s Portfolio Assets .” Fundamental Investment Policies: The fundamental investment policies of the BRIC Fund and TDMT regarding borrowing, lending, issuing series securities, acting as an underwriter, purchasing or selling commodities and concentrating in an industry are the same or substantially the same. TDMT’s fundamental policy regarding investing in real estate is virtually identical to the BRIC Fund except that TDMT’s fundamental policy contains an additional clarification that allows TDMT to purchase or sell direct investments in real estate through partnerships and other special purpose entities that own or develop real estate. Unlike the BRIC Fund, TDMT is a diversified fund and has a fundamental policy regarding issuer diversification that provides that TDMT may not purchase the securities of any one issuer (other than the U.S. government or any of its agencies or instrumentalities or securities of other investment companies, whether registered or excluded from registration under Section 3(c) of the Investment Company Act of 1940 ( the “1940 Act”)) if immediately after such investment (i) more than 5% of the value of TDMT’s total assets would be invested in such issuer or (ii) more than 10% of the outstanding voting securities of such issuer would be owned by TDMT, except that up to 25% of the value of TDMT’s total assets may be invested without regard to such 5% and 10% limitations. How do the principal risk factors of the Funds compare? Investments in both Funds involve risks common to most mutual funds. You could lose money by investing in either Fund. The following is a comparison of the Funds’ principal risks: 9 Principal Risk Factors Common to Both Funds: Principal Risk Factors Applicable to the BRIC Fund but not TDMT: Principal Risk Factors Applicable TDMT but not the BRIC Fund: Depositary Receipts Developing Market Countries Focus (Geographic Focus for the BRIC Fund) Foreign Securities Liquidity Management Market Smaller and Midsize Companies Value Style Investing Non-Diversification Participatory Notes For more information about the principal risk factors of the BRIC Fund and TDMT, please see the section titled: “COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – What are the principal risk factors associated with investments in the Funds?” What are the distribution and purchase procedures of the Funds? Shares of each Fund are sold on a continuous basis by Distributors. Class A shares of each Fund are generally sold at NAV per share plus a sales charge. The maximum front-end sales charge imposed on purchases of Class A shares of each Fund is 5.75% with reduced charges for purchases of $50,000 or more and no front-end sales charges for purchases of $1 million or more. There is a 1.00% contingent deferred sales charge (“CDSC”) that applies to investments of $1 million or more if redeemed within 18 months following their purchase. Generally, Class C and Advisor Class shares of each Fund are not subject to a front-end sales charge or CDSC, but Class C shares of both Funds are subject to an CDSC that applies to investments sold within 12 months following their purchase. Holders of Class A shares of the BRIC Fund will not be assessed a sales charge on their receipt of Class A shares of TDMT in connection with the Transaction, and no CDSC will be charged to the BRIC Fund’s shareholders in connection with the exchange of their shares pursuant to the terms of the Transaction. Additional information and specific instructions explaining how to buy shares of each Fund are outlined in the TDMT Prospectus and the BRIC Fund Prospectus under the heading “Your Account.” The TDMT Prospectus enclosed with this Prospectus/Proxy Statement also lists, under the heading “Questions,” phone numbers for you to call if you have any questions about your account. What are the redemption procedures and exchange privileges of the Funds? Each Fund offers the same redemption features pursuant to which redemption proceeds are remitted by check after prompt receipt of proper documents, including signature guarantees under certain circumstances. Each Fund’s shares may be redeemed at any time at the NAV next calculated after a shareholder’s request is received in proper form. Shares of each Fund may be redeemed at such Fund’s NAV per share, subject to any applicable CDSC. For purchases of $1 million or more, redemptions of Class A shares of each Fund that were purchased without an initial sales charge generally are subject to a 1.00% CDSC if redeemed within 18 months following their purchase. Redemptions of Class C shares generally are subject to a 1.00% CDSC if redeemed within 12 months following their purchase. 10 Each Fund has the same exchange privilege in that you can exchange shares between most Franklin Templeton funds within the same class, generally without paying any additional sales charges. Additional information and specific instructions explaining how to redeem and exchange shares of each Fund are outlined in the BRIC Fund Prospectus and the TDMT Prospectus under the heading “Your Account.” Who manages the Funds? A board of trustees provides general oversight of the business and affairs of each Fund but is not involved in the day to day management or stock selection. The BRIC Fund is a non-diversified series of TGIT, an open-end management investment company registered with the SEC. TDMT is also an open-end management investment company registered with the SEC, operating as a diversified fund. Investment manager. TAML serves as investment manager for both Funds. TAML is an indirect wholly owned subsidiary of Franklin Resources, Inc. (“FRI”). FRI is a publicly owned holding company with its principal offices located at One Franklin Parkway, San Mateo, CA 94404-1906. TAML and its affiliates serve as investment manager or administrator to 45 registered investment companies, with approximately 164 U.S.-based funds or series. Franklin Templeton Investments had more than $801 billion in assets under management as of October 31, 2015. Charles B. Johnson (former Chairman and Director of FRI) and Rupert H. Johnson, Jr., are principal shareholders of FRI. The BRIC Fund and TDMT are both managed by the same team of dedicated professionals. The portfolio managers of the team are as follows: BRIC Fund and TDMT Portfolio Management Team Mark Mobius , Ph.D., Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of TAML. Dr. Mobius has been the lead portfolio manager of the BRIC Fund and TDMT since their inception. He joined Franklin Templeton Investments in 1987. Dennis Lim , Co-Chief Executive Officer, Director and Portfolio Manager of TAML. Mr. Lim has been portfolio manager of the BRIC Fund since inception and TDMT since 2001. He joined Franklin Templeton Investments in 1990. Tom Wu , Director and Portfolio Manager of TAML. Mr. Wu has been a portfolio manager of the BRIC Fund and TDMT since their inception. He joined Franklin Templeton Investments in 1987. Allan Lam , Director and Portfolio Manager of TAML. Mr. Lam has been a portfolio manager of the BRIC Fund and TDMT since 2011. He joined Franklin Templeton Investments in 1987. Dr. Mobius has primary responsibility for the investments of the Funds. Dr. Mobius has final authority over all aspects of the Funds’ investment portfolios, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. 11 The Statement of Additional Information for the BRIC Fund dated August 1, 2015 (the “BRIC Fund SAI”) and the Statement of Additional Information for TDMT dated May 1, 2015, as amended and supplemented to date (the “TDMT SAI”) provide additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. For information on how to obtain a copy of the BRIC Fund SAI and the TDMT SAI, please see the section entitled “Information about the Funds.” What are the Funds’ investment management fees? The investment management fee for each Fund is as follows: BRIC Fund TDMT • 1.30% of the value of net assets up to and including $1 billion; • 1.250% of the value of net assets up to and including $200 million; • 1.25% of the value of net assets over $1 billion up to and including $5 billion; • 1.235% of the value of net assets over $200 million, up to and including $700 million; • 1.20% of the value of net assets over $5 billion up to and including $10 billion; • 1.200% of the value of net assets over $700 million, up to and including $1 billion; • 1.15% of the value of net assets over $10 billion up to and including $15 billion; • 1.150% of the value of net assets over $1 billion, up to and including $1.2 billion; • 1.10% of the value of net assets over $15 billion up to and including $20 billion; and • 1.125% of the value of net assets over $1.2 billion, up to and including $5 billion; • 1.05% of the value of net assets over $20 billion. • 1.075% of the value of net assets over $5 billion, up to and including $10 billion; • 1.025% of the value of net assets over $10 billion, up to and including $15 billion; • 0.975% of the value of net assets over $15 billion, up to and including $20 billion; and • 0.925% of the value of net assets in excess of $20 billion. For the fiscal year ended March 31, 2015, TAML was entitled to a management fee from the BRIC Fund of $2,824,797 (after waivers) and $2,984,640 (before waivers). For the fiscal year ended December 31, 2014, TAML was entitled to a management fee from TDMT of $22,706,156 (after waivers) and $22,781,621 (before waivers). For more information about each Fund’s investment management fee, see the BRIC Fund and TDMT Prospectuses under the heading “Fund Details-Management.” 12 What are the fees and expenses of each Fund and what might they be after the Transaction? The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds. The tables also show the estimated fees and expenses for TDMT, assuming that the Transaction had been completed as of the beginning of TDMT’s last completed fiscal year. The purpose of the tables is to assist you in understanding the various costs and expenses that you would bear directly or indirectly as a shareholder of TDMT. You will not pay any initial or deferred sales charge in connection with the Transaction. TABLE OF SHAREHOLDER FEES (both Funds) The following table shows shareholder fees paid directly from a new investment, which will remain the same after the Transaction. You will not pay these charges in connection with the Transaction. Shareholder Fees (fees paid directly from your investment) Class A Class C Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of original purchase price or sales proceeds) None 1 1.00% None 1 There is a 1.00% CDSC that applies to investments of $1 million or more (see “Investments of $1 Million or more” under “Choosing a Share Class” in each Funds’ Prospectus) and purchases by certain retirement plans without an initial sales charge. 13 ANNUAL OPERATING EXPENSE TABLE FOR CLASS A, CLASS C AND ADVISOR CLASS SHARES OF THE FUNDS AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) BRIC Fund
